MEMORANDUM OPINION
                                             No. 04-11-00227-CV

                         IN THE INTEREST OF R.J.Q.C. & R.J.S., Children

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-PA-00650
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 30, 2011

AFFIRMED

           Appellant H.S. 1 appeals the trial court’s order terminating her parental rights to R.J.Q.C.

and R.J.S., the order denying her motion for new trial, and the finding that her appellate points

are frivolous. See TEX. FAM. CODE ANN. § 263.405(g) (West 2008), amended by Act of May 5,

2011, 82d Leg., R.S., ch. 75, § 8, 2011 Tex. Sess. Law Serv. 348, 349 (West) (amending section

263.405, requiring “[a] final order rendered before [September 1, 2011] [to be] governed by the

law in effect on the date the order was rendered, and [continuing] the former law . . . in effect for

that purpose”). H.S.’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record and demonstrating that there are no arguable grounds to be advanced.


1
 To protect the identity of the minor children, we refer to the mother and her children by their initials. See TEX. R.
APP. P. 9.8.
                                                                                     04-11-00227-CV


Counsel concludes that the appeal is frivolous and without merit.            The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967); see In re R.R., No. 04–03–00096–

CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying

Anders procedure in an appeal from a termination of parental rights); In re D.E.S., 135 S.W.3d
326, 329 (Tex. App.—Houston [14th Dist.] 2004, no pet.) (same).

       Counsel certified that a copy of his Anders brief was delivered to H.S. who was advised

of her right to examine the record and to file a pro se brief. No pro se brief has been filed. After

reviewing the brief and the record, we agree that the appeal is frivolous and without merit.

Therefore, appellate counsel’s motion to withdraw is granted and the trial court’s judgment is

affirmed.


                                                  Rebecca Simmons, Justice




                                                -2-